                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


NAVIGATORS INSURANCE COMPANY,

       Plaintiff,

v.                                                        No. 3:19-cv-156-DMB-JMV


THUNDER CONSTRUCTION
CORPORATION and
MICHAEL SKINNER, individually,

       Defendants.

          ORDER GRANTING MOTION FOR SERVICE BY PUBLICATION



       The plaintiff, Navigators Insurance Company’s (“Navigators”) Motion for Service by

Publication [Doc. #14] having been read and considered, and for good cause shown, the

court finds that service by publication is appropriate.

       Rule 4(e)(1) authorizes service by publication pursuant to Rule 4(c)(4) of the

Mississippi Rules of Civil Procedure, which permits service by publication only after a

“diligent inquiry” reveals an inability to serve a defendant personally. “’There is no

bright line rule as to how many efforts must be made by a plaintiff to locate a named

defendant to satisfy the requirement of diligent inquiry[,]’ but the quantity and quality

of a plaintiff's efforts to serve a defendant personally must be taken into consideration.”

Skinner v. Bordages, No. 1:13CV314-HSO-RHW, 2014 WL 7339032, at *2 (S.D. Miss. Dec.

22, 2014) (citation omitted).
       In the instant case, Plaintiff’s motion and accompanying affidavit establish that

responsible and repeated efforts have been made to personally serve the defendants to

no avail.



       IT IS HEREBY ORDERED that Navigators’s Motion is granted and that service of

process upon Defendants Thunder Construction Corporation and Michael Skinner,

individually, be made by the publication of summonses.

       SO ORDERED this 6th day of December, 2019.



                                                /s/ Jane M. Virden
                                                U.S. MAGISTRATE JUDGE




                                            2
